Citation Nr: 1116823	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether payment to the Veteran of $8,477.47 for training at the Culinary Institute of America for the period of January 22, 2008 to September 5, 2008 was proper under Montgomery GI Bill (MGIB) educational assistance rules.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military duty from September 1986 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination issued by the Department of Veterans Affairs (VA) Regional Office Education Office (RO) in Muskogee, Oklahoma.  In August 2009, the Board remanded the claim for additional development.  

In August 2009, the Board remanded the claim in order to afford the Veteran a hearing.  In August 2010, the Veteran was notified that he had been scheduled for a hearing on February 7, 2011.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  


FINDING OF FACT

The Veteran was granted $8,477. 47 in educational benefits based on the standard monthly rate allowed by law, for his full-time enrollment at the Culinary Institute of America between January 22, 2008 and September 5, 2008.  


CONCLUSION OF LAW

The appellant is not legally entitled to educational assistance benefits in excess of the standard monthly rate for full-time training for the period from January 22, 2008 and September 5, 2008.  38 U.S.C.A. §§ 3014, 3015 (West 2002); 38 C.F.R. §§ 21.7070, 21.7136 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a dispute over the amount of VA educational assistance benefits payable to the Veteran with respect to his approved participation in an Montgomery GI Bill Active Duty (Chapter 30) course of training at the Culinary Institute of America (CIA) in San Antonio.  He has argued that the "total cost of my tuition for the program was $11,831.00 paid for out of pocket."  

The law provides that an eligible veteran is entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing, an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2007).

VA will pay educational assistance to an eligible veteran or service member while he or she is pursuing approved courses in a program of education at the rates specified in 38 C.F.R. §§ 21.7136, 21.7137 and 21.7139.  The amount of the monthly assistance benefit is based, in part, on whether the claimant is enrolled on a full-time or part-time basis.  Id.  

The educational institution must certify a veteran's enrollment before he may receive educational assistance.  38 C.F.R. §§ 21.7140, 21.7152.  In October 2008, an enrollment certification (VA Form 22-1999) was received which shows that the Veteran was taking 32.5 hours of study per week at CIA for the period from January 22, 2008 to September 5, 2008.  The total charges were listed as $17,415.00.  

The rates of payment for MGIB educational assistance are set forth in 38 C.F.R. § 21.7136.  The monthly rate of educational assistance payable to a veteran or servicemember depends in part upon the service requirements he or she met to establish eligibility for that educational assistance.  Id.  Because he served on active duty for more than three years, the Veteran is eligible to be paid at the rates listed in 38 C.F.R. § 21.7136(b).  The maximum monthly rate for active duty servicemen for full-time enrollment, for the period from September 30, 2007 to August 1, 2008, was $1101.00.  See  38 C.F.R. § 21.736(b)(iii).  As of August 1, 2008, the maximum monthly rate for full-time enrollment was $1,321.00.  

An audit performed by the RO, dated in October 2008, shows that the Veteran was paid a total of $8,477.42 based on his enrollment at CIA.  Specifically, he was paid $6,936.30 for the period from January 22, 2008 to July 31, 2008, and $1,541.17 for the period from August 1, 2008 to September 5, 2008 ($6,936.30 + $1,541.17 = $8,477.42).  

The audit figures indicate that the Veteran was paid at the maximum monthly rate for each relevant time period.  See also March 2009 Statement of the Case.  The Veteran essentially contends that the monthly rate should be increased to include the entire cost of his enrollment.  However, he is shown to have received the standard rate for full-time enrollment, and he has not identified a basis under applicable law and regulations for increasing that rate.  In this regard, the Veteran does not assert, and there is no other evidence to show, that he is entitled to a "kicker" (or increase) of Montgomery GI Bill basic educational assistance benefits pursuant to 38 C.F.R. § 21.7136(d), (g), (h).  See 10 U.S.C.A. § 16131(i).  The Veteran appears to essentially be raising an argument couched in equity, arguing that it is unfair for VA to not pay for the full cost of his program.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts, and, as noted, the underlying facts are not in dispute.  Accordingly, the Board finds that the Veteran was appropriately awarded the standard monthly rate for his full-time enrollment for the period from January 22, 2008 and September 5, 2008.  

VA is bound by the operative regulations of Chapter 38 of the Code of Federal Regulations, and the Veteran's claim must be denied.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As a final matter, the Board has considered the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claim.  In August 2001, VA issued regulations to implement the provisions of VCAA, which are now codified at 38 C.F.R. §3.159 (2010).  

The United States Court of Appeals for Veterans Claims (hereinafter, 'the Court ') has held, however, that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").  

In this case, the facts are not in dispute; resolution of the appellant's appeal is dependent on interpretation of the regulations pertaining to the rates of payment of basic educational assistance under Chapter 30, Title 38, United States Code.  

VA has no further duty, therefore, to notify him of the evidence needed to substantiate his claim, or to assist him in obtaining that evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).   


ORDER

Educational assistance benefits under Chapter 30, Title 38, United States Code, at a rate in excess of the standard monthly rate for full time enrollment from January 22, 2008, to September 5, 2008, are denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


